Citation Nr: 1523335	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-19 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an effective date earlier than November 26, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than November 26, 2008, for the award of service comention for irritable bowel syndrome (IBS).  

4.  Entitlement to an effective date earlier than November 26, 2008, for the award of a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1996 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied service connection for a right ankle sprain.  

In the July 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the local RO, which was scheduled to occur in March 2013.  However, the Veteran failed to attend the hearing.  In a subsequent February 2014 VA Form 9, the Veteran's representative requested a Board videoconference hearing; however, in March 2014, the Veteran's representative withdrew representation and provided notification of his withdrawal to the Veteran.  In December 2014, the Board sent a letter to the Veteran seeking clarification from the Veteran about his wishes for representation.  To date, the Veteran has not responded to the December 2014 representation clarification letter, nor has he submitted documentation appointing a new representative; as such, the Board considers the Veteran to be unrepresented.  

As the Veteran's former representative was the one who requested the Board videoconference hearing, but then subsequently withdrew as the Veteran's representative, the Board, in April 2015, sent a letter to the Veteran seeking clarification from the Veteran about his wishes for a Board hearing.  Of note, the April 2015 hearing clarification letter was sent to the same address as the December 2014 representation clarification letter.  In May 2015, the Veteran responded to the April 2015 letter indicating his desire to withdraw the hearing request and have his appeal forwarded for appellate review.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

In January 2014, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issues of entitlement to an effective date earlier than November 26, 2008, for the award of service connection for PTSD, the award of service connection for IBS, and the award of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current right ankle disability.  

2.  The Veteran did not sustain an injury or event related to the right ankle during active service; the Veteran's right ankle disability was not incurred during active service.   


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in January 2009, prior to the initial adjudication of the claim in April 2009.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection for a right ankle disability, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, a VA examination report from June 2011, and the Veteran's statements.  

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  As indicated above, the Veteran was afforded a VA medical examination in June 2011 in connection with his claim of service connection for a right ankle disability; however, the VA examiner did not provide an opinion as to etiology of the Veteran's right ankle disability.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Board finds that the June 2011 VA examination is inadequate because it did not provide an etiological opinion, the Board finds that such an opinion in not necessary in this case.  

In this case, there is no competent and credible evidence indicating that the right ankle disability occurred in service or competent evidence that right ankle disability is associated with service.  Further, the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between the right ankle disability and active service.  As such, there is no duty to obtain a VA medical opinion with respect to this claim.  The Board finds that there is no reasonable possibility that a VA opinion could aid in substantiating this claim of service connection, because there is nothing in service to which any current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 375-75 (2002); however, in the absence of evidence of an in-service injury or occurrence, referral of this case to obtain an opinion as to the etiology of the Veteran's right ankle disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or occurrence, and could only result in a speculative or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's right ankle disability and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or occurrence and a current diagnosis.  Referral of the issue of service connection for a right ankle disability to obtain a VA medical opinion would be a useless act.  The duty to assist by obtaining a VA opinion is not invoked regarding the claim of the Veteran's right ankle disability because there is no reasonable possibility that such assistance would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.
 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, an ankle strain is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claim do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

 The Veteran contends that service connection is warranted for a right ankle disability.  Specifically, the Veteran contends that he injured his right ankle during active service and has continually experienced pain and swelling since service separation resulting in impairments in standing and walking tolerance.  

The Board first finds that the Veteran has a current right ankle disability.  The Veteran underwent a VA examination in June 2011.  The VA examiner noted a June 2011 radiographic radiology report that noted old post-traumatic changes of the medial malleolus and a small spur on the posterior calcaneus.  Following physical examination, the VA examiner provided a diagnosis of right ankle strain and instability with old post-traumatic changes of the medial malleolus and a small posterior calcaneal spur.  The VA examiner noted specific findings of ankle pain, decreased range of motion, point tenderness upon palpation, weakness, and instability.  

After a careful review of all the evidence of record, both lay and medical, the Board finds, however, that the weight of the evidence demonstrates that the Veteran's right ankle disability was not incurred during active service.  In this regard, the Board finds the weight of the competent and credible evidence demonstrates that the Veteran did not experience an in-service injury to the right ankle, or that the Veteran's right ankle disability is otherwise related to active service.  

The Board notes the Veteran's contentions that he injured his right ankle during active service.  During the pendency of the appeal, the Veteran has indicated three different mechanisms of injury with respect to his right ankle.  First, in the November 2008 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran indicated that he injured his right ankle during marching, but was unaware of the severity of the injury at that time, so he did not report the injury to his superiors.  Second, during the June 2011 VA examination, the Veteran indicated that in July 1997 aboard a flight deck, he twisted his ankle resulting in a fracture.  The VA examiner further noted that the Veteran reported receiving treatment for the right ankle fracture during active service.  Third, an October 2012 VA emergency department treatment record indicates the Veteran reported a history of an open fracture to the right ankle in 1998 that occurred during a military training exercise when the Veteran, while running, stepped into a hole.  The Board finds the Veteran's contentions to be internally inconsistent and, therefore, are not credible evidence of an in-service injury.  

In contrast, the Veteran's service treatment records are silent for treatment for, or a diagnosis of, a right ankle fracture, as well as any complaints or symptoms of a right ankle condition.  Additionally, the July 1998 service separation examination report documents a normal lower extremity orthopedic examination.  Further, on the report of medical history form that accompanied the July 1998 service separation examination report, the Veteran specifically denied any history of broken bones.  While the record reflects in-service treatment for cardiac and psychological conditions, the Veteran's service treatment record are notably absent for symptoms or complaints related to a right ankle disability.  On two separate occasions, the Veteran has contended that he suffered a fracture to his right ankle, and specifically in October 2012, indicated that the fracture was an open fracture.  The Board notes that an "open fracture" is a fracture with "an external wound leading to the break in the bone."  See Dorland's Illustrated Medical Dictionary 742 (32nd ed. 2012).  The Board finds that this description (indicating a fracture severe enough to disrupt the integrity of the overlying skin) indicative of an injury of such severity that would ordinarily have been recorded in the service treatment records had it occurred; therefore, the lack of such documentation weighs against a finding of an in-service injury.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7)); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of notation in a record may be considered if it first shown that the record is complete and also that the fact would have been recorded had it occurred).

In further contrast to the Veteran's contentions, the weight of the medical evidence of record demonstrates that the Veteran experienced a traumatic injury to the right ankle in 2001 with multiple recurrences of right ankle injuries.  An April 2006 VA treatment record indicates that the Veteran presented with severe right ankle pain following experiencing a "pop and a snap" in the right ankle the day before.  The VA clinician indicated that the Veteran reported "he had fractured [the right] ankle 4 years ago and was treated (while in service)."  As indicated above, the Veteran was separated from service in 1998 and service treatment records do not reflect any treatment for a fractured right ankle.  A subsequent April 2006 VA treatment record indicates that the Veteran reported a traumatic injury to his right ankle occurring five years prior that required being placed in a cast for three months.  An April 2006 VA podiatry treatment record indicates the Veteran reported experiencing an ankle sprain five years prior that caused severe pain and an inability to walk, but did not require surgery.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience an in-service injury to the right ankle.  Because an in-service injury or event has not been shown by competent and credible evidence, the Board does not reach the additional question of the relationship between the current right ankle disability and active service.  As such, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

Service connection for a right ankle disability is denied. 


REMAND

With regard to the claims of entitlement to an effective date earlier than November 26, 2008, for the award of service connection for PTSD, the award of service connection for IBS, and the award of TDIU, the RO Decision Review Officer (DRO) issued a decision in July 2012, and sent notification of the decision to the Veteran in a letter dated July 26, 2012.  On July 25, 2013, the Veteran, through his then-representative, submitted a Notice of Disagreement with the DRO decision by facsimile transmission.  The Notice of Disagreement is date-stamped as received on July 25, 2013.  The Notice of Disagreement was received prior to the one-year appeal period following notification to the Veteran of the DRO decision, and is therefore, considered timely.  However, to date, a Statement of the Case (SOC) has not been issued as it relates to these issues.  The Board is required to remand the case for issuance of the SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

Issue a SOC on the issues of entitlement to an effective date earlier than November 26, 2008, for the award of service connection for PTSD, the award of service connection for IBS, and the award of TDIU. The issues should be returned to the Board only if a timely substantive appeal is received.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


